



Exhibit 10.1


AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT
This Amendment Number Four to Credit Agreement and Limited Waiver (this
“Amendment”) is effective as of March 31, 2016 (the “Fourth Amendment Effective
Date”), by and among, on the one hand, the lenders identified on the signature
pages hereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”) and Q2 HOLDINGS, INC., a
Delaware corporation (“Parent”) and Q2 SOFTWARE, INC., a Delaware corporation
(“Borrower”), on the other hand, in light of the following:
A.Parent, Borrower, Agent and Lenders are parties to that certain Credit
Agreement, dated as of April 11, 2013 (as amended, restated, supplemented and
otherwise modified, from time to time, the “Agreement”).


B.Borrower consummated the acquisition of SmartyPig, L.L.C., an Iowa limited
liability company (“SmartyPig”), on or about November 30, 2015 (the “SmartyPig
Acquisition”).


C.Centrix Solutions, Inc., a Nebraska corporation, effectuated a conversion to
Centrix Solutions, LLC, a Nebraska limited liability company (the “Centrix
Conversion”) on or about February 26, 2016.


D.Borrower has requested that Agent and the Lenders amend the Credit Agreement
as provided for on the conditions below. Agent and the Lenders have agreed to
such amendments in the terms set forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.DEFINITIONS. All initially capitalized terms used in this Amendment, including
without limitation the recitals, shall have the meanings given to them in the
Agreement unless specifically defined herein.


2.AMENDMENTS.


2.1    The definition of “Credit Amount” in Schedule 1.1 to the Agreement is
hereby amended and restated in its entirety and replaced by the following:


“Credit Amount” means the result of (a) 0.75 times (b) TTM Recurring Revenue
calculated as of the last month for which financial statements have most
recently been delivered pursuant to Section 5.1 of the Agreement minus the
aggregate amount of reserves, if any, established by Agent under Section 2.1(c)
of the Agreement.”
2.2    The definition of “Permitted Acquisition” in Schedule 1.1 to the
Agreement is hereby amended by deleting the lead in to the definition
immediately before clause (a) and replacing it with the following:


“Permitted Acquisition” means the SmartyPig Acquisition and any Acquisition so
long as:
2.3    Schedule 1.1 to the Agreement is hereby amended by adding the following
new definitions in the appropriate alphabetical order:







--------------------------------------------------------------------------------





“Fourth Amendment” means that certain Amendment Number Four and Limited Waiver
to Credit Agreement, dated as of the Fourth Amendment Effective Date.
“Fourth Amendment Effective Date” means March 31, 2016.
“SmartyPig” has the meaning specified therefor in the Fourth Amendment.
“SmartyPig Acquisition” has the meaning specified therefor in the Fourth
Amendment.
“TTM Recurring Revenue” means, as of any date of determination, Recurring
Revenue of Parent determined on a consolidated basis in accordance with GAAP,
for the 12 month period most recently ended.
3.LIMITED WAIVER OF EVENTS OF DEFAULT.


Subject to the fulfillment of the conditions set forth in Section 8, the Lenders
hereby waive the Events of Default under Section 8.2(a) of the Credit Agreement
due to noncompliance with Sections 5.11 or 6.9 of the Credit Agreement, in each
case, resulting from the SmartyPig Acquisition, and noncompliance with Section
7(l) of the Guaranty and Security Agreement resulting from the Centrix
Conversion without prior notice to the Lenders. The waiver of the Events of
Default set forth above shall be effective only in this specific instance and
for the specific purpose for which it is given, and this waiver shall not
entitle Borrower to any other or further waiver in any similar or other
circumstances. The waiver of the Events of Default set forth above shall be
limited precisely as written and shall not be deemed to (a) be a waiver or
modification of any other term or condition of the Credit Agreement, Guaranty
and Security Agreement or any documents related thereto, or (b) prejudice any
right or remedy which Lenders may now have or may have in the future (except to
the extent such right or remedy is based upon the Events of Default set forth
herein) under or in connection with the Credit Agreement, Guaranty and Security
Agreement or any documents related thereto.


The Lender Group hereby deems the SmartyPig Acquisition to be a Permitted
Acquisition, subject to the satisfaction of each of the terms set forth herein
and the conditions set forth in Section 8.
4.REPRESENTATIONS AND WARRANTIES. Parent and Borrower hereby affirm to Agent,
for the benefit of the Lender Group, that, giving effect to this Amendment, all
of their representations and warranties set forth in the Agreement are true,
complete and accurate in all material respects as of the date hereof (except
those which specifically relate to an earlier date and the representations and
warranties set forth in Sections 5.11 and 6.9 of the Credit Agreement with
respect to the Events of Default).


5.RELEASE.


5.1    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each of Parent and Borrower, on behalf of itself,
and its successors, assigns and other legal representatives (Parent and Borrower
and all such other persons being hereinafter referred to collectively as
“Releasors” and individually as a “Releasor”), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
each Lender, and its successors and assigns, and its present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other persons being hereinafter referred to collectively as
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set off, demands and
liabilities whatsoever (individually, an “Indemnified Claim” and collectively,
“Indemnified Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which Releasors may now or hereafter
own, hold, have or claim to have against Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this





--------------------------------------------------------------------------------





Amendment, for or on account of, or in relation to, or in any way in connection
with any of the Agreement or any of the other Loan Documents or transactions
thereunder or related thereto.


5.2    It is the intention of Parent and Borrower that this Amendment and the
release set forth above shall constitute a full and final accord and
satisfaction of all claims that may have or hereafter be deemed to have against
Releasees as set forth herein. In furtherance of this intention, each of Parent
and Borrower, on behalf of itself and each other Releasor, expressly waives any
statutory or common law provision that would otherwise prevent the release set
forth above from extending to claims that are not currently known or suspected
to exist in any Releasor’s favor at the time of executing this Amendment and
which, if known by Releasors, might have materially affected the agreement as
provided for hereunder. Each of Parent and Borrower, on behalf of itself and
each other Releasor, acknowledges that it is familiar with Section 1542 of
California Civil Code:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Each of Parent and Borrower, on behalf of itself and each other Releasor, waives
and releases any rights or benefits that they may have under Section 1542 to the
full extent that they may lawfully waive such rights and benefits, and each of
Parent and Borrower, on behalf of itself and each other Releasor, acknowledges
that it understands the significance and consequences of the waiver of the
provisions of Section 1542 and that it has been advised by counsel as to the
significance and consequences of this waiver.
5.3    Parent and Borrower understand, acknowledge and agree that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.


5.4    Parent and Borrower agree that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.


6.COVENANT NOT TO SUE. Each of Parent and Borrower, on behalf of itself and its
successors, assigns and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any claim released, remised and
discharged by Parent and Borrower pursuant to Section 5 above. If either Parent
or Borrower or any of their successors, assigns or other legal representations
violates the foregoing covenant, each of Parent and Borrower, for itself and
each other Releasor, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.


7.NO DEFAULTS. Parent and Borrower hereby affirm to the Lender Group that,
giving effect to this Amendment, no Event of Default has occurred and is
continuing as of the date hereof, other than the Existing Defaults.


8.CONDITIONS PRECEDENT. The effectiveness of this Amendment is expressly
conditioned on delivery of the following in form and substance reasonably
satisfactory to Agent:


8.1    a copy of this Amendment duly executed by Parent, Borrower, Guarantors
Lenders and Agent;


8.2    true and complete copies of the SmartyPig Acquisition documentation, duly
certified by an Authorized Person;





--------------------------------------------------------------------------------







8.3    updated schedules to the Credit Agreement and the Guaranty and Security
Agreement reflecting, inter alia, the SmartyPig Acquisition, duly certified by
an Authorized Person;


8.4    duly executed Trademark Security Agreement and Copyright Security
Agreement in respect of the SmartyPig intellectual property;


8.5    Perfection Certificate, duly certified by an Authorized Person;


8.6    duly executed Supplement Number 2 to Intercompany Subordination
Agreement;


8.7    duly executed Joinder Number 2 to Guaranty and Security Agreement;


8.8    BBVA Compass Control Agreements and Controlled Account Agreements;


8.9    a certificate from the Secretary of SmartyPig (i) attesting to the
resolutions of SmartyPig’s board of managers authorizing its execution,
delivery, and performance of the Loan Documents to which it is a party, (ii)
authorizing specific officers of SmartyPig to execute the same, and (iii)
attesting to the incumbency and signatures of such specific officers of
SmartyPig, and (iv) attesting to copies of SmartyPig’s Governing Documents, as
amended, modified, or supplemented as of the date hereof, which Governing
Documents shall be certified as of a recent date by the appropriate governmental
official;


8.10    certificates of status with respect to SmartyPig, dated within 10 days
of the date hereof, such certificate to be issued by the appropriate officer of
the jurisdiction of organization of SmartyPig and each jurisdiction in which its
failure to be duly qualified or licensed would constitute a Material Adverse
Effect;


8.11    a certificate of insurance, together with the endorsements thereto, as
are required by Section 5.6 of the Credit Agreement;


8.12    such supplements, certificates, instruments and additional documents as
are necessary to perfect Agent’s security interest in all of SmartyPig’s assets,
and to carry out fully the terms and conditions of Sections 5.10 and 5.11 of the
Agreement.


9.COSTS AND EXPENSES. Borrower shall pay to Agent all of Agent’s documented
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees and expenses of their counsel, which counsel may include any local counsel
deemed necessary, search fees, filing and recording fees, documentation fees,
appraisal fees, travel expenses, and other reasonable fees) arising in
connection with the preparation, execution, and delivery of this Amendment and
all related documents.


10.COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto and satisfaction of the conditions
set forth in Section 8 hereof. Delivery of an executed counterpart of this
Amendment by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.


11.FURTHER ASSURANCES. Parent and Borrower shall execute and deliver all
agreements, documents and instruments, in form and substance reasonably
satisfactory to Agent, and take all actions as Agent may reasonably request from
time to time to perfect and maintain the perfection and priority of the security
interests





--------------------------------------------------------------------------------





of Agent in the Collateral and to consummate fully the transactions contemplated
under this Amendment and the other Loan Documents.


12.EFFECT ON LOAN DOCUMENTS.


12.1    The Agreement, as amended hereby, and each of the other Loan Documents,
as amended as of the date hereof, shall be and remain in full force and effect
in accordance with their respective terms and hereby are ratified and confirmed
in all respects. The execution, delivery, and performance of this Amendment
shall not operate, except as expressly set forth herein, as a waiver of, consent
to, or a modification or amendment of, any right, power, or remedy of Agent or
any Lender under the Agreement or any other Loan Document. Except for the
amendments to the Agreement expressly set forth herein, the Agreement and the
other Loan Documents shall remain unchanged and in full force and effect. The
consents, waivers and modifications set forth herein are limited to the
specifics hereof, shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall neither excuse future
non-compliance with the Loan Documents nor operate as a waiver of any Default or
Event of Default, shall not operate as a consent to any further or other matter
under the Loan Documents and shall not be construed as an indication that any
future waiver of covenants or any other provision of the Agreement will be
agreed to, it being understood that the granting or denying of any waiver which
may hereafter be requested by any Loan Party remains in the sole and absolute
discretion of the Agent and the Lenders.


12.2    Upon and after the effectiveness of this Amendment, each reference in
the Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of
like import referring to the Agreement, and each reference in the other Loan
Documents to “the Agreement”, “thereunder”, “therein”, “thereof” or words of
like import referring to the Agreement, shall mean and be a reference to the
Agreement as modified and amended hereby.


12.3    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Agreement as modified or amended hereby.


12.4    This Amendment is a Loan Document.


12.5    Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Amendment.


12.6    Neither this Amendment nor any uncertainty or ambiguity herein shall be
construed against Agent, any member of the Lender Group, the Bank Product
Providers or any Loan Party, whether under any rule of construction or
otherwise. This Amendment has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto.


12.7    The pronouns used herein shall include, when appropriate, either gender
and both singular and plural, and the grammatical construction of sentences
shall conform thereto.


12.8    Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Amendment refer to this Amendment as a
whole and not to any particular provision of this Amendment. Section,
subsection, clause, schedule, and exhibit references herein are to this
Amendment unless otherwise specified. Any reference in this Amendment to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as





--------------------------------------------------------------------------------





applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations shall mean
the repayment in full in cash or immediately available funds (or, in the case of
Letters of Credit or Bank Products, providing Letter of Credit Collateralization
or Bank Product Collateralization, as applicable) of all Obligations other than
unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and that are not required by the
provisions of this Agreement to be repaid or cash collateralized. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record.


12.9    All of the annexes, schedules and exhibits attached to this Amendment
shall be deemed incorporated herein by reference.


13.ENTIRE AGREEMENT. This Amendment, and the terms and provisions hereof, the
Agreement and the other Loan Documents constitute the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersede any and all prior or contemporaneous amendments or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.


14.REAFFIRMATION OF OBLIGATIONS. Each of Parent and Borrower hereby (a)
acknowledges and reaffirms its obligations owing to Agent, the Bank Product
Providers, and each other member of the Lender Group under each Loan Document to
which it is a party, and (b) agrees that each of the Loan Documents to which it
is a party is and shall remain in full force and effect. Each of Parent and
Borrower hereby (i) further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted,
pursuant to and in connection with the Guaranty and Security Agreement or any
other Loan Document, to Agent, on behalf and for the benefit of the Lender Group
and the Bank Product Providers, as collateral security for the obligations under
the Loan Documents in accordance with their respective terms, and (ii)
acknowledges that all of such Liens and security interests, and all Collateral
heretofore pledged as security for such obligations, continue to be and remain
collateral for such obligations from and after the date hereof (including,
without limitation, from after giving effect to this Amendment). Each Guarantor
hereby reaffirms, acknowledges, agrees and confirms that it has granted a
perfected security interest in the Collateral pursuant to and in connection with
the Guaranty and Security Agreement to Agent in order to secure all of its
present and future Guarantied Obligations (as defined in the Guaranty and
Security Agreement).


15.RATIFICATION. Each of Parent and Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Agreement and the
Loan Documents effective as of the date hereof and as amended hereby. All
Obligations (including the Guarantied Obligations, as applicable) owing by each
of Parent and Borrower are unconditionally owing by Parent and Borrower, as
applicable, to Agent and the Lenders, without offset, defense, withholding,
counterclaim or deduction of any kind, nature or description whatsoever.


16.SEVERABILITY. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


17.GUARANTORS. Each of the undersigned Guarantors hereby reaffirms and agrees
that: (a) the Guaranty and Security Agreement and the Loan Documents to which it
is a party shall remain in full force and effect (including, without limitation,
any security interests granted therein) after this Amendment is consummated as
if consummated contemporaneously therewith; (b) nothing in the Loan Documents to
which it is a party obligates Agent or the Lenders to notify the undersigned of
any changes in the financial accommodations made available to the Loan Parties
or to seek reaffirmations of the Loan Documents; and (c) no requirement to so
notify either the undersigned or to seek the undersigned’s reaffirmations in the
future shall be implied by this Section 17.





--------------------------------------------------------------------------------







18.NO WAIVER. Except as set forth in Section 3 of this Amendment, the execution
of this Amendment and any documents related hereto shall not be deemed to be a
waiver of any Default or Event of Default under the Credit Agreement or breach,
default or event of default under any Loan Document, whether or not known to
Agent or any of the Lenders and whether or not existing as of the date hereof.
[The remainder of this page left blank intentionally, signatures to follow]
    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
PARENT:
Q2 HOLDINGS, INC.,
a Delaware corporation




By: /s/ Jennifer Harris
Name: Jennifer Harris
Title: Chief Financial Officer





BORROWER:
Q2 SOFTWARE, INC.,
a Delaware corporation




By: /s/ Jennifer Harris
Name: Jennifer Harris
Title: Chief Financial Officer


 
 
GUARANTORS:
CENTRIX SOLUTIONS, LLC,
a Nebraska limited liability company




By: /s/ Jennifer Harris
Name: Jennifer Harris
Title: Chief Financial Officer


 
SMARTYPIG, L.L.C.,
an Iowa limited liability company




By: /s/ Jennifer Harris
Name: Jennifer Harris
Title: Chief Financial Officer



 
WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Agent and a Lender




By: /s/ Nichol Shuart
Name: Nichol Shuart
Title: Director








